DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 1 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a vehicle comprising a container for loading, transporting and unloading materials, extending longitudinally along a front-to-back axis of the vehicle, with all the elements as claimed, including a first flexible mechanical connection, a first part of which is connected to a left end of the partition and extends first horizontally towards the back of the vehicle along an inner face of the left side wall, then upwards or downwards via at least one first pulley, a second flexible mechanical connection, a second part of which is connected to a right end of the partition and extends first horizontally towards the back of the vehicle along an inner face of the right side wall, then upwards or downwards via at least one second pulley, a motor assembly, wherein the first flexible mechanical connection and the second flexible mechanical connection are forming a single continuous flexible mechanical connection, and wherein the first part and the second part of the single continuous flexible mechanical connection are freely linked to the movable partition such that the single continuous flexible mechanical connection is not fixedly connected to the partition and can move freely with respect to the partition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY ROMANO/
Examiner, Art Unit 3652